                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


  KITWANA KHAMISI-EL,                                )
                                                     )
         Movant,                                     )
                                                     )
  v.                                                 )         Case No. 3:16-cv-01524
                                                     )         Judge Aleta A. Trauger
  UNITED STATES OF AMERICA,                          )
                                                     )
         Respondent.                                 )


                                             ORDER

       Before the court is the Motion to Vacate, Set Aside, or Correct Sentence in Accordance

with 28 U.S.C. § 2255 (Doc. No. 1), filed by Kitwana Khamisi-El, formerly known as Anthony

Neal, seeking to vacate and reduce the sentence entered upon his 2015 criminal conviction in

United States v. Khamisi-El, No. 3:14-cr-00095 (M.D. Tenn. May 8, 2015) (Judgment, Doc. No.

46).

       For the reasons explained in the accompanying Memorandum, the court finds that

Khamisi-El is not entitled to relief under Johnson v. United States, 135 S. Ct. 2551 (2015). The

motion is therefore DENIED, and this matter is DISMISSED.

       However, finding that the applicant has made a substantial showing of the denial of a

constitutional right,” 28 U.S.C. § 2253(c)(2), the court GRANTS a certificate of appealability.

       This is the final order in this case, for purposes of Fed. R. Civ. P. 58.

       It is so ORDERED.

       ENTER this 9th day of May 2019.

                                                  ____________________________________
                                                  ALETA A. TRAUGER
                                                  United States District Judge
